Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is 22 January 2019. Domestic Benefit/National Stage priority has been claimed for 62/620485 in the Application Data Sheet, thus the examination will be undertaken in consideration of 23 January 2018, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Mental Process and/or Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high 
As per Claims 1, 11, and 14, the claims recite “a method, said method implemented by an asset vector analysis (AVA), said method comprising:
retrieving, by the AVA, investor data, wherein the investor data relates to a plurality of individual investors and past investment activity of the plurality of individual investors;
calculating an external vector derived from a first portion of the investor data, the first portion of the investor data including past investment activity of the plurality of investors conducted through channels external to the AVA;
calculate an internal vector derived from a second portion of the investor data, the second portion of the investor data including past investment activity of the plurality of investors conducted through the AVA;
computing, by the AVA, for each of the plurality of individual investors, an investor score using the external vector and the internal vector;
transmitting, by the AVA, to at least some of the plurality of individual investors, a notification of a public offering of assets;
receiving, by the AVA, from at least one of the plurality of individual investors, a response indicating an amount of money the at least one of the plurality of investors is willing to invest in the public offering;
determining, by the AVA, a total amount of assets available to the individual investors in the public offering; and

The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to a mental process. The method recited above is to perform calculations or computations to provide an output based on the received input data, by utilizing asset vector analysis (AVA), which can be performed in the human mind or by a human using a pen and paper. As discussed in MPEP 2106.04(a)(2)(III) “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011) ... Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 
Also, the limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by fundamental economic principles or practices and/or commercial or legal interactions. The method recited above is directed to investment opportunities, wherein the investors are notified of possible public offering of assets, and are given allocations based on the investor’s scores, as disclosed in Specification [0008]. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “computing device”, “processor”, “database”, and “non-transitory computer-readable storage media” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. The invention does not require a special purpose computer or any specialized equipment, wherein Figure 3 and Specification [0057-0061] disclose these additional elements as general purpose, off-the-shelf hardware components, which are merely instructed to perform generic functions, such as: receive data, perform calculations, compute data, compare data, and transmit data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system; see MPEP 2106.05(f). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 12 recite “wherein the at least one processor is further configured to receive at least a portion of the investor data from at least one broker-dealer computing device, wherein the received at least portion of the investor data is associated with past investment transactions of the plurality of individual investors conducted through channels external to the AVA computing device.”
Claims 3 and 13 recite “wherein the at least one processor is further configured to: capture data from investment transactions of the plurality of individual investors conducted through the AVA computing device; and store the captured data in the database as at least a portion of the investor data.”
Claims 4 and 15 recite “wherein the investor data includes (i) external data fields associated with the past investment activity of the plurality of individual investors conducted through the channels external to the AVA computing device, and (ii) internal data fields associated with the past investment activity of the plurality of 
Claims 5 and 16 recite “wherein the at least one processor is further configured to calculate the external vector as a weighted average of the external factors.”
Claims 6 and 17 recite “wherein the at least one processor is further configured to normalize each of the external factors across the plurality of individual investors, prior to calculating the external vector.”
Claims 7 and 18 recite “wherein the at least one processor is further configured to calculate the internal vector as a weighted average of the internal factors.”
Claims 8 and 19 recite “wherein the at least one processor is further configured to weight the internal vector based on an amount of data accumulated in the internal data fields.”
Claim 9 recites “wherein the at least one processor is further configured to re-compute the investor score for each of the plurality of individual investors at least one of (i) periodically and (ii) after the completion of each offering for which the respective individual investor receives the notification from the AVA computing device.”
Claims 10 and 20 recite “wherein the public offering of assets is associated with an industry classification, and wherein the at least one processor is further 
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-10, 12-13, and 15-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hambrecht et al. (U.S. 2004/0039685) in view of Lindauer et al. (U.S. 2013/0179259) in further view of Gonen et al. (U.S. 2012/0239553).

As per claims 1, 11, and 14, Hambrecht teaches an asset vector analysis (AVA) computing device comprising at least one processor in communication with a database (See [0311] and Figure 7), the at least one processor configured to:
[0072] “Access to the site requires registration. This ensures that the system captures information about all investors with potential interest in the stock” and [0074] “Qualified investors who will be submitting bids must also register at the bid site and provide information that identifies them as a qualified bidder” which interacts with a database as disclosed [0078] “An auction Order Handler updates accounts database and audit trail” wherein the database contains investor data, as disclosed [0126-0128] “Accounts Database: Contains registration materials and audit trail, which documents actions taken by users and user-related actions taken by Auction Server and Auction Order Handler”);
	transmit, to at least some of the plurality of individual investors, a notification of a public offering of assets ([0043] “Underwriter will advise pre-effective bidders in person, by email, telephone, voicemail, facsimile, mail and/or posting a notice on its website that the registration statement is effective and that the prospectus is available at the website, and request that the pre-effective bidders confirm that their pre-effective indications of interest are firm bids” and see also [0097-0115] teaching “Offering information”);
	receive, from at least one of the plurality of individual investors, a response indicating an amount of money the at least one of the plurality of investors is willing to invest in the public offering ([0043] “notify selected dealers participating in the auction that they may solicit firm bids and instruct them to confirm which pre-effective indications of interest received by them are firm bids … request that the pre-effective bidders confirm that their pre-effective indications of interest are firm bids” by which would receive a confirmation response. See also [0412] “After the registration statement becomes effective, all potential investors who have submitted indications of interest will be advised of that fact and asked to confirm that their indications of interest are now offers to purchase shares” wherein [0413] “Valid indications of interest and offers to purchase are those that meet the requirements ...”);
	determine a total amount of assets available to the individual investors in the public offering ([0045] “the lead Underwriter and any other underwriters will enter into a standard firm commitment underwriting agreement with the issuer to purchase 100% of the underwritten shares at a negotiated price based on the clearing price but at a discount from the public offering price” and [0130] “Pricing (based on number of shares offered)”. See also [0097-0115] teaching “offering information”); and
	allocate, to the at least one of the plurality of investors, a portion of the total amount of assets available to individual investors based at least in part on the investor score of the at least one of the plurality of individual investors (See Table “Examples of Allocations of 100 share offer at $16 a Share” under [0032], wherein the column “allocation” is an “investor score” based on the “Bid Price” for each investor, wherein the shares are allocated based on the Allocation (e.g. score)). 

Hambrecht may not explicitly disclose, but Lindauer teaches:
([0006] “The analysis includes determining a total compatibility score for each of the first number of investors that is based on: … a third quality rating parameter for each of the first number of investors reflecting a desirability of targeting the investor as a meeting candidate or shareholder based on one or more of the following investor attributes: investment time horizon for the investor, receptiveness of the investor to meeting with a representative of the company to discuss a potential investment in the company, and investor activism history”. See also [0012] “The third quality rating parameter may also based on one or more of the following additional investor attributes: an investment type including one of an investment advisor, a hedge fund advisor, a venture capitalist, a private investment entity, and an arbitrage manager; an investment orientation including active investor, passive investor, or quantitative investor; and investment turnover”);
	calculate an internal vector derived from a second portion of the investor data, the second portion of the investor data including past investment activity of the plurality of investors conducted through the AVA computing device ([0006] “The analysis includes determining a total compatibility score for each of the first number of investors that is based on: a first quantitative fit parameter reflecting a degree of compatibility between the investment characteristics information associated with each of the first number of investors with the asset characteristics information associated with the company that is based on quantitative metrics” wherein [0007] “the first quantitative fit parameter is determined based on both a mean deviation and a standard deviation of each of multiple investor holding valuation metrics for a portfolio of holdings associated with each investor”. See also [0011] “the total compatibility score is determined for each of the first number of investors using one or both of (1) a buying assessment based on a current amount of investment in the company by each of the investors and an amount that each investor can purchase in the company in addition to what that investor may already own”);
	compute, for each of the plurality of individual investors, an investor score using the external vector and the internal vector ([0006] “The analysis includes determining a total compatibility score for each of the first number of investors” and also [0013] “Preferably, but not necessarily, each of the first, second, and third parameters is weighted and combined to generate the total compatibility score for each of the first number of investors”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize computing investor score using external and internal vector as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least improve the company representatives’ return on investment” as taught by Lindauer over that of Hambrecht.

Lindauer teaches the limitation with respect to calculating the internal vector, but does not specifically recite that the investor data includes past investment activity conducted through the device. However, Gonen teaches:
calculate an internal vector derived from a second portion of the investor data, the second portion of the investor data including past investment activity of the plurality of investors conducted through the AVA computing device ([0016] “A mobile credit score for the consumer and the associated mobile device may be calculated. The mobile credit score is based upon loan and payment history, any previous defaults, risk assessment, transaction size, interest rate and additional information, including, employment history, banking history and balances, credit history and balances, monetary assets and liabilities, rental/mortgage history, earnings history, tax returns history, telecommunications services history, and/or utilities history” and also [0046] “Part of the determination is based on a numerical expression that represents the payment and loan experience, and factors in default, risk assessment, payment history, transaction size and interest rates, as well as other variables. This is done for the purpose of producing a credit score for the mobile money account and associated mobile device. Each mobile money transaction contributes positively or negatively to this credit score” wherein the historical transaction activity of the user is based upon the activities conducted through the mobile device, as disclosed [0030] “The present invention is also drawn to using a mobile money account to provide currency exchange services. The mobile money account is associated with a mobile device of the user/consumer, enabling the user to make financial transactions quickly and easily, no matter where he is”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize internal vector including historical mobile transactions conducted through the mobile device as in Gonen in the system executing the method of Lindauer with the motivation of offering to [0002-0004] “allow for new ways to perform traditional financial services in lending and currency” and [0030] “enabling the user to make financial transactions quickly and easily, no matter where he is … allow an account holder to use his account funds anywhere in the world” as taught by Gonen over that of Lindauer.

As per claim 2, Hambrecht may not explicitly disclose, but Lindauer teaches the AVA computing device of Claim 1, wherein the at least one processor is further configured to receive at least a portion of the investor data from at least one broker-dealer computing device ([0046] “In step S1, the server retrieves and analyzes public disclosures of portfolio holdings of a large number of investors, e.g., tens of thousands of investors. An example implementation of this step is described in conjunction with FIG. 5. Portfolio holdings include for example any financial instrument like stocks, bonds, options, Exchange Traded Funds (ETF), futures, real estate interest trusts (REITs), or any other public investment. Example sources for such public investment disclosure information include SEC 13F & 13D/G filings, mutual fund semi-annual and annual reports and SEC N-30D filings, via a data collection process”), wherein the received at least portion of the investor data is associated with past investment transactions of the plurality of individual ([0006] “The analysis includes determining a total compatibility score for each of the first number of investors that is based on: … a third quality rating parameter for each of the first number of investors reflecting a desirability of targeting the investor as a meeting candidate or shareholder based on one or more of the following investor attributes: investment time horizon for the investor, receptiveness of the investor to meeting with a representative of the company to discuss a potential investment in the company, and investor activism history”. See also [0012] “The third quality rating parameter may also based on one or more of the following additional investor attributes: an investment type including one of an investment advisor, a hedge fund advisor, a venture capitalist, a private investment entity, and an arbitrage manager; an investment orientation including active investor, passive investor, or quantitative investor; and investment turnover”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize investor data received externally as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least improve the company representatives’ return on investment” as taught by Lindauer over that of Hambrecht.

	As per claim 3, Hambrecht teaches the AVA computing device of Claim 1, wherein the at least one processor is further configured to:
([0146] “Furthermore, when a user submits a bid through a web connection”); and
	store the captured data in the database as at least a portion of the investor data ([0146] “the account information computer system 118 attaches account information associated with the user to auction bid information contained in an auction database 112-1, 112-2”). 

	As per claims 4 and 15, Hambrecht may not explicitly disclose, but Lindauer teaches the AVA computing device of Claim 1 and the non-transitory computer-readable storage media of Claim 14, wherein the investor data includes (i) external data fields associated with the past investment activity of the plurality of individual investors conducted through the channels external to the AVA computing device(See [0006] and [0012] regarding quality rating parameters), and (ii) internal data fields associated with the past investment activity of the plurality of individual investors conducted through the AVA computing device (See [0006] and [0013] regarding quantitative fit parameters), and wherein the at least one processor is further configured to:
	calculate the external vector using external factors derived from the external data fields ([0006] “The analysis includes determining a total compatibility score for each of the first number of investors that is based on: … a third quality rating parameter for each of the first number of investors reflecting a desirability of targeting the investor as a meeting candidate or shareholder based on one or more of the following investor attributes: investment time horizon for the investor, receptiveness of the investor to meeting with a representative of the company to discuss a potential investment in the company, and investor activism history”. See also [0012] “The third quality rating parameter may also based on one or more of the following additional investor attributes: an investment type including one of an investment advisor, a hedge fund advisor, a venture capitalist, a private investment entity, and an arbitrage manager; an investment orientation including active investor, passive investor, or quantitative investor; and investment turnover”);
	calculate the internal vector using internal factors derived from the internal data fields ([0006] “The analysis includes determining a total compatibility score for each of the first number of investors that is based on: a first quantitative fit parameter reflecting a degree of compatibility between the investment characteristics information associated with each of the first number of investors with the asset characteristics information associated with the company that is based on quantitative metrics” wherein [0007] “the first quantitative fit parameter is determined based on both a mean deviation and a standard deviation of each of multiple investor holding valuation metrics for a portfolio of holdings associated with each investor”. See also [0011] “the total compatibility score is determined for each of the first number of investors using one or both of (1) a buying assessment based on a current amount of investment in the company by each of the investors and an amount that each investor can purchase in the company in addition to what that investor may already own”); and
[0006] “The analysis includes determining a total compatibility score for each of the first number of investors” and also [0013] “Preferably, but not necessarily, each of the first, second, and third parameters is weighted and combined to generate the total compatibility score for each of the first number of investors”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize computing investor score using external and internal vector as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least improve the company representatives’ return on investment” as taught by Lindauer over that of Hambrecht.

Lindauer teaches the limitation with respect to calculating the internal vector, but does not specifically recite that the investor data includes past investment activity conducted through the device. However, Gonen teaches:
calculate an internal vector derived from a second portion of the investor data, the second portion of the investor data including past investment activity of the plurality of investors conducted through the AVA computing device ([0016] “A mobile credit score for the consumer and the associated mobile device may be calculated. The mobile credit score is based upon loan and payment history, any previous defaults, risk assessment, transaction size, interest rate and additional information, including, employment history, banking history and balances, credit history and balances, monetary assets and liabilities, rental/mortgage history, earnings history, tax returns history, telecommunications services history, and/or utilities history” and also [0046] “Part of the determination is based on a numerical expression that represents the payment and loan experience, and factors in default, risk assessment, payment history, transaction size and interest rates, as well as other variables. This is done for the purpose of producing a credit score for the mobile money account and associated mobile device. Each mobile money transaction contributes positively or negatively to this credit score” wherein the historical transaction activity of the user is based upon the activities conducted through the mobile device, as disclosed [0030] “The present invention is also drawn to using a mobile money account to provide currency exchange services. The mobile money account is associated with a mobile device of the user/consumer, enabling the user to make financial transactions quickly and easily, no matter where he is”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize internal vector including historical mobile transactions conducted through the mobile device as in Gonen in the system executing the method of Lindauer with the motivation of offering to [0002-0004] “allow for new ways to perform traditional financial services in lending and currency” and [0030] “enabling the user to make financial transactions quickly and easily, no matter where he is … allow an account holder to use his account funds anywhere in the world” as taught by Gonen over that of Lindauer.

As per claims 5 and 16, Hambrecht may not explicitly disclose, but Lindauer teaches the AVA computing device of Claim 4 and the non-transitory computer-readable storage media of Claim 15, wherein the at least one processor is further configured to calculate the external vector as a weighted average of the external factors ([0013] “Preferably, but not necessarily, each of the first, second, and third parameters is weighted and combined to generate the total compatibility score for each of the first number of investors”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize calculate weighted average of the external factors as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least improve the company representatives’ return on investment” as taught by Lindauer over that of Hambrecht.

	As per claims 6 and 17, Hambrecht may not explicitly disclose, but Lindauer teaches the AVA computing device of Claim 4 and the non-transitory computer-readable storage media of Claim 15, wherein the at least one processor is further configured to normalize each of the external factors across the plurality of individual investors, prior to calculating the external vector ([0045] “In a non-limiting example embodiment, the buying power is normalized to the quant fit score and transformed to a log normal distribution and the quality rating is converted to a quant fit score so that the three parameters can be further processed on the same scale” see also [0057-0058] disclosing of normalizing likelihood score, and also [0067] disclosing of normalizing purchasing potential). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize normalizing the external factors as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least improve the company representatives’ return on investment” as taught by Lindauer over that of Hambrecht.

	As per claims 7 and 18, Hambrecht may not explicitly disclose, but Lindauer teaches the AVA computing device of Claim 4 and the non-transitory computer-readable storage media of Claim 15, wherein the at least one processor is further configured to calculate the internal vector as a weighted average of the internal factors ([0013] “Preferably, but not necessarily, each of the first, second, and third parameters is weighted and combined to generate the total compatibility score for each of the first number of investors”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize calculate weighted average of the internal factors as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least Lindauer over that of Hambrecht.

	As per claim 8 and 19, Hambrecht may not explicitly disclose, but Lindauer teaches the AVA computing device of Claim 4 and the non-transitory computer-readable storage media of Claim 15, wherein the at least one processor is further configured to weight the internal vector based on an amount of data accumulated in the internal data fields ([0013] “Preferably, but not necessarily, each of the first, second, and third parameters is weighted and combined to generate the total compatibility score for each of the first number of investors”. See also [0045] and [0067] regarding normalizing data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize weight the internal vector as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least improve the company representatives’ return on investment” as taught by Lindauer over that of Hambrecht. 

	As per claims 10 and 20, Hambrecht may not explicitly disclose, but Lindauer teaches the AVA computing device of Claim 1 and the non-transitory computer-readable storage media of Claim 14, wherein the public offering of assets is associated with an industry classification, and wherein the at least one processor is further configured to:
Figure 4 – Step S1, as disclosed [0046] “In step S1, the server retrieves and analyzes public disclosures of portfolio holdings of a large number of investors, e.g., tens of thousands of investors. An example implementation of this step is described in conjunction with FIG. 5. Portfolio holdings include for example any financial instrument like stocks, bonds, options, Exchange Traded Funds (ETF), futures, real estate interest trusts (REITs), or any other public investment. Example sources for such public investment disclosure information include SEC 13F & 13D/G filings, mutual fund semi-annual and annual reports and SEC N-30D filings, via a data collection process”); and
	use only the returned records to calculate at least one of the external vector and internal vector (See Figure 5 – step S13, as disclosed [0047] “In step S13, the server identifies and excludes index-based and sector-based holdings or portfolios, which do not provide strong indication of specific investor-company potential compatibility. The remaining information is then input to the server for processing at step S5 in FIG. 4”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize weight the internal vector as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least improve the Lindauer over that of Hambrecht. 

	As per claim 12, Hambrecht may not explicitly disclose, but Lindauer teaches the computer-implemented method of Claim 11, further comprising receiving, by the AVA computing device, at least a portion of the investor data from at least one broker-dealer computing device ([0046] “In step S1, the server retrieves and analyzes public disclosures of portfolio holdings of a large number of investors, e.g., tens of thousands of investors. An example implementation of this step is described in conjunction with FIG. 5. Portfolio holdings include for example any financial instrument like stocks, bonds, options, Exchange Traded Funds (ETF), futures, real estate interest trusts (REITs), or any other public investment. Example sources for such public investment disclosure information include SEC 13F & 13D/G filings, mutual fund semi-annual and annual reports and SEC N-30D filings, via a data collection process”), wherein the received at least portion of the investor data is associated with the past investment activity of the plurality of individual investors conducted through the channels external to the AVA computing device ([0006] “The analysis includes determining a total compatibility score for each of the first number of investors that is based on: … a third quality rating parameter for each of the first number of investors reflecting a desirability of targeting the investor as a meeting candidate or shareholder based on one or more of the following investor attributes: investment time horizon for the investor, receptiveness of the investor to meeting with a representative of the company to discuss a potential investment in the company, and investor activism history”. See also [0012] “The third quality rating parameter may also based on one or more of the following additional investor attributes: an investment type including one of an investment advisor, a hedge fund advisor, a venture capitalist, a private investment entity, and an arbitrage manager; an investment orientation including active investor, passive investor, or quantitative investor; and investment turnover”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize investor data received externally as in Lindauer in the system executing the method of Hambrecht with the motivation of offering to [0004] “enable users to easily segment top-ranked investor targets for a particular company from a lower ranked investors based on multiple criteria” and also [0040] “maximize or at least improve the company representatives’ return on investment” as taught by Lindauer over that of Hambrecht.

	As per claim 13, Hambrecht teaches the computer-implemented method of Claim 11, further comprising:
	capturing, by the AVA computing device, data from investment transactions of the plurality of individual investors conducted through the AVA computing device ([0146] “Furthermore, when a user submits a bid through a web connection”); and
	storing, by the AVA computing device, the captured data in the database as the past investment activity of the plurality of investors conducted through the AVA computing device ([0146] “the account information computer system 118 attaches account information associated with the user to auction bid information contained in an auction database 112-1, 112-2”).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hambrecht in view of Lindauer in further view of Gonen and in further view of Carpenter et al. (U.S. 2010/0005035).

	As per claim 9, Hambrecht may not explicitly disclose, but Carpenter teaches the AVA computing device of Claim 1, wherein the at least one processor is further configured to re-compute the investor score for each of the plurality of individual investors at least one of (i) periodically and (ii) after the completion of each offering for which the respective individual investor receives the notification from the AVA computing device ([0153] “The stock rating score and member rankings are calculated and updated periodically (e.g., hourly, daily, etc.)” and see also [0247-0250] and [0325-0327] disclosing of periodic updates to the changes to the portfolios and the set of investors). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize periodic updates to the score as in Carpenter in the system executing the method of Hambrecht with the motivation of offering to help investors [0006-0013] “make better, smarter, and more efficient investment decisions” as taught by Carpenter over that of Hambrecht. 

Response to Arguments
Applicant’s arguments, see pages 10 to 12, filed 20 May 2020, with respect to 35 U.S.C. 103 rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woltsovitch et al. (U.S. 2016/0267587) discloses a system and method for accessing third party platform account to retrieve loan data to calculate a risk score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697